This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 IN THE MATTER OF THE ESTATE OF
 3 RENNALD C. SCHMIDT, Deceased,

 4 PHYLLIS MARIE SCHMIDT and
 5 BERNHARD JEROME WELZ,

 6          Plaintiffs-Appellants,

 7 v.                                             No. 33,559

 8 WILLIAM SCHMIDT and
 9 CARRIE SCHMIDT GLESS,

10          Defendants-Appellees.

11 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
12 James L. Sanchez, District Judge

13 Phyllis Marie Schmidt
14 Los Lunas, NM

15 Bernhard Welz
16 Los Lunas, NM

17 Pro Se Appellants

18 Tax Estate & Business Law, Ltd.
19 Thomas Smidt II
20 Albuquerque, NM

21 for Appellees

22                                 MEMORANDUM OPINION
1 FRY, Judge.

2   {1}   Summary affirmance was proposed for the reasons stated in the calendar notice.

3 No memorandum opposing summary affirmance has been filed, and the time for doing

4 so has expired. Affirmed.

5   {2}   IT IS SO ORDERED.


6
7                                         CYNTHIA A. FRY, Judge

8 WE CONCUR:


 9
10 JAMES J. WECHSLER, Judge



11
12 JONATHAN B. SUTIN, Judge




                                             2